DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: 
Applicant’s claimed invention is deemed allowable over the prior art of record as the prior arts fail to teach or suggest “microarchitecture control circuitry arranged to vary a configuration of the microarchitecture circuitry between performance based configuration and a responsiveness based configuration in dependence on the predicted time, so as to seek to increase the responsiveness of the apparatus to interrupts as the predicted time is approached” in combination with other limitations as recited in independent claims and further in view of the specification and Applicant’s arguments. As per Larson’s reference(US Patent 5,838,962),  only discloses periodically interrupts the CPU to perform a branch prediction checking routine to evaluate the accuracy of a branch prediction, and updating prediction data depending on the accuracy of the branch prediction whereas Son’s reference(Pub. No. US2003/0118112), discloses only the predicted time calculated by type of next frames interrupt but do explicitly discloses as Applicant recited claims, thus the prior arts do not teach the invention as claimed. 
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If 
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184

 
/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184